KRONOS WORLDWIDE TO DISCUSS FIRST QUARTER 2012 RESULTS DALLAS, TEXAS…April 25, 2012 …Kronos Worldwide, Inc. (NYSE:KRO) will hold a conference call to discuss its first quarter 2012 financial results on Wednesday, May 9, 2012 at 9:00 a.m. CDT.First quarter results will be released to the public prior to the market opening that day. Call in number for U.S. participants(866) 788-0546 Call in number for international participants(857) 350-1684 Participant passcode64235414 The conference call will be available via webcast and can be accessed from the investor relations section of the Company’s website at http://www.kronosww.com. The conference call will be available for replay beginning immediately after the call on May 9, 2012 and ending May 16, 2012. Call in number for the replay: U.S. participants (888) 286-8010 International participants (617) 801-6888 Passcode 27531561 Kronos Worldwide, Inc. is a major international producer of titanium dioxide products.
